MEMORANDUM
GORDON, J.
This motion is to dismiss a bill for separate maintenance brought by the wife, a lunatic, by her next friend, against the husband, on the ground that such suit cannot be brought properly by a next friend but should be brought by a committee. No committee has been appointed of either the person or the property of the plaintiff, and her mother is the next friend in this proceeding.
The Court on August 13, 1935, ordered the defendant to pay $30.00 a month to the plaintiff “through Lydia A. Hulse, next friend, pendente lite” for her maintenance.
It seems to the Court proper under the circumstances that a suit of this character should be brought by a next friend. Equity rule 14 provides that infants or other persons who are under guardianship, or otherwise incapable of suing for themselves may sue by their guardian, if any, or by their prochein ami. If there is any question that the next friend will not comply with the order of the Court, upon a proper showing a committee may be appointed to receive the payments for maintenance' and disburse them as the court may direct.
The motion to dismiss is overruled.